 

FlLED

NOV 15 2018
EA§i-ss.i< isni§rsi°e':@#"

   

BV

UN|TED STATES DISTRICT COURT
EASTERN D|STR|CT OF CAL|FORN\A

UN|TED STATES OF AMER|CA, No. 2:10-cr-00437-WBS
Plaintiff,
v. DETENT|ON ORDER
(Violation of Pretrial Release,
|V||CHAEL VALENT|NO LOVATO, Probation or Supervised Release)
Defendant.

 

 

\:I After a hearing pursuant to 18 U.S.C. § 3148 (violation of pretrial release order), the court finds :

there is probable cause to believe the person has committed a federal, state or local crime while
on

release and defendant has not rebutted the presumption that his/her release will endanger
another or

the community or

there is clear and convincing evidence that the defendant has violated another condition of
release

_a_rg

[:] based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that will assure that the defendant will not flee or pose a danger to the safety
of another person or the community or

e person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
32.1(a)(D)l 46(c), 18 U.S.C. § 3148.

 

 

 

 

 

 

 

 

   
 

After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C. § 3143 (vio|ation of probation or

supervised release) the court finds there is probable cause to believe defendant has violated a condition
of

probation or supervised release and the defendant has not met his/her burden of establishing by clear
and

convincing evidence that he/she will not flee or pose a danger to another person or to the community.
18 U.S.C. § 3143.

lT lS ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney General for confinement in a corrections facility separate, to the extent practicable, from persons

 

 

awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation with his/her counsel. Upon further order of a court of the United
States or request of an attorney for the United States the person in charge of the corrections facility in which

the defendant is confined shall deliver the defendant to a United States Marshal for purpose of an appearance
in connection with a court proceeding.

DATE: /1/|)//?@/ §/ QA(DLZW

' ' Magistrate Judge Carolyn K. ?élaney

 

 

 

